DETAILED ACTION
Status of Application
The amendments and response filed 09 April 2021 are acknowledged and have been considered in their entirety.  Claim 15 is canceled; claims 18-21 are commensurate in scope with previously elected/examined Group I.  Claims 1-14 and 16-21 are pending; Claims 6-11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-5, 12-14 and 16-21 are subject to examination on the merits.

Withdrawal of Previous Objections/Rejections
Upon further consideration, the objection to the specification is withdrawn.
The rejection of claims 1, 5 and 12-17 under 35 U.S.C. 101, directed to a judicial exception is withdrawn in view of the amendments to the claims for parts (i) and (ii).  No naturally occurring proteases having greater than 70% identity have the noted required amino acids in part (i) combined with those in part (ii).
The rejections of claims 1, 5 and 15-17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by UniProt A0A060M6U8, deposited September 2014, is withdrawn in view of the amendments to the claims requiring part (i) to be selected from 3T, 4I, 99E and 199I and two or more selected from (ii).  
The rejection of claims 1, 5 and 13-17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by UniProt reference A0A094WHU1, deposited 2014 is withdrawn in 
The rejection of claims 1, 5 and 13-17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by UniProt reference E0XH65, deposited 2010 is withdrawn in view of the amendments to the claims requiring part (i) to be selected from 3T, 4I, 99E and 199I and two or more selected from (ii).
The rejection of claims 1-5 and 12-14 rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Hellmuth et al. (US 2014/0227764 – cited on IDS) is withdrawn in view of the amendments to the claims.  Hellmuth et al. do not teach the particular combinations as stipulated in parts (i) and (ii) as taught in claim 1.
The rejection of claims 1-5, 12-17 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oehlenschlager et al. (US 2020/0032170 (cited on previous PTO-892)) is withdrawn in view of the amendments to the claims.  Hellmuth et al. do not teach the particular combinations as stipulated in parts (i) and (ii) as taught in claim 1.

New Rejection – Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Oehlenschlager et al. (US 2020/0032170 (cited previously) in view of Hellmuth et al. (US 2014/0227764 – cited on IDS).

Regarding claims 1-5, 16-21, Oehlenschlager et al. teach substitutions of Bacillus lentus subtilisin of SEQ ID NO: 79, which has 98.1% sequence identity with instant SEQ ID NO: 1 (See below, top line is instant SEQ ID NO: 1, bottom line is SEQ ID NO: 79), wherein substitutions are selected from combinations of (See paragraphs 0458-0459):
S3T, V4I, S9R, S9E, A15T, S24G, S24R, K27R, N42R, S55P, G59E, G59D, N60D, N60E, V66A, N74D, S85R, A96S, S97G, S97D, S97A, S97SD, S99E, S99D, S99G, S99M, S99N, S99R, S99H, S101A, V102I, V102Y, V102N, S104A, G116V, G116R, H118D, H118N, A120S, S126L, P127Q, S128A, S154D, A156E, G157D, G157P, S158E, Y161A, R164S, Q176E, N179E, S182E, Q185N, A188P, G189E, V193M, N198D, V199I, Y203W, S206G, L211Q, L211D, N212D, N212S, M216S, A226V, K229L, Q230H, Q239R, N246K, N255W, N255D, N255E, L256E, L256D, T268A and R269H

N74D + V199I + Q200L + Y203W + S253D + N255W + L256E,
S9E+N42R+N74D+H118V+Q176E+A188P+V199I+Q200L+Y203W+S250D+S253D+N255W+L256E,
S9E+N42R+N74D+Q176E+A188P+V199I+Q200L+Y203W +S250D+S253D+N255W+
L256E,
S3V+N74D+H118V+Q176E+N179E+S182E+V199I+Q200L+ Y203W+S210V+S250D+S253D+N255W+L256E
S3V + N74D + H118V + Q176E + N179E + S182E + V199I + Q200L + Y203W + S210V + S250D + N255W + L256E,
S3V + S9R + N74D + H118V + Q176E + N179E + S182E + V199I + Q200L + Y203W + S212V + S250D + N255W + L256E.


    PNG
    media_image1.png
    497
    999
    media_image1.png
    Greyscale

	With regard to three or four or more “first substitutions” it is noted substitutions at all of the positions of corresponding to positions 3, 4, 99 and 199 are taught (bolded).

With regard to the protease being in a wash or detergent composition, this is taught at paragraphs 0457-0476.  
Oehlenschlager et al. do not, however, specifically teach at least two first substitutions selected from 3T, 4I, 99E and 199I in their SEQ ID NO: 79 in combination with the N74D, Q200L, Y203W, S212V, L256E, etc. 
Hellmuth et al. teach, regarding claims 1-4, a protease from Bacillus lentus and having 100% sequence identity to instant SEQ ID NO: 1 (See SCORE, .rapbm file from February 2021, result #18), wherein said protease has a R99E or R99E substitution in combination with at least two or more substitutions of S3T, 4VI and V199I as “first substitutions”, further in combination with second substitutions selected from: S36, N42, A47, T56, G61, T69, E87, A96, A101,I102, S104, N114, H118, A120, S130, S139, T141, S142, S154, S157, A188, V193, G205, L211, A224, K229, S236, N237, N242, H243, N255, and T268; wherein G61A, S154D/E , A188P or V193M are taught to be particularly advantageous (See paragraphs 0054-0055, 0058-0060; claim 2). 
Regarding claim 5, additional substitutions resulting in a second protease can be obtained by making single or multiple conservative substitutions (See paragraphs 0058-0060). 
Regarding claim 12, the proteases are to be utilizes in washing/cleaning agent compositions (See paragraphs 0094-0112).  
Regarding claims 13-14, as noted above, said protease has substitutions at three or all four of the “first substitution” positions R99E or R99E substitution in combination 
Finally, Hellmuth et al. specifically teach that the combination of R99E or R99E along with at least two or more of (e.g. all three) of S3T, 4VI and V199I is “particularly suitable for use in washing or cleaning agents and is advantageously improved in particular with regard to washing performance and/or stability.”  Protease variant 1 has the substitutions S3T, V4I, R99E and V199I (See paragraph 0115) and this variant shows enhanced cleaning performance and stability in the working examples. (See paragraphs 0005; 0014-0018; Examples 1-3).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further combine the S3T, V4I, R99E and V199I substitutions as taught by Hellmuth et al. with those as taught by Oehlenschlager et al. in order to provide a B. lentus subtilisin protease with improved washing performance and stability because Hellmuth et al. specifically teach all four provide exactly said improvement (See Examples 1-3).  This would provide motivation in and of itself to one skilled in the art of making and using cleaning compositions.  One skilled in the art would have a reasonable expectation of success in adding all four S3T, V4I, R99E and V199I substitutions as taught by Hellmuth et al. to those specifically taught Oehlenschlager et al. because they are utilizing the same protease and modifying it for the same purpose.  Thus, it would result, for example, in the variants taught at See paragraphs 0462-0476 of Oehlenschlager et al. combined with the four taught by Hellmuth et al. and which would look like the following: S3T+V4I+S9E+N42R+N74D+R99E+Q176E+A188P+V199I+Q200L+Y203W +S250D+S253D+N255W+L256E  
Or 
S3T+4VI+ S9R + N74D +R99E+ H118V + Q176E + N179E + S182E + V199I + Q200L + Y203W + S212V + S250D + N255W + L256E.
Additional “second” substitutions at Y161A are also suggested (see paragraph 0458-0459).
Thus, the references when combined render the instant claims as prima facie obvious.
 
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        09 June 2021